UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DCR MARKETING INC. and DCR
 STRATEGIES LEGAL INC.,
                       Plaintiffs,                                   19-CV-3249 (JPO)

                     -v-                                                 ORDER

 JOSEPHINE LEE PEREIRA,
                       Defendant.


J. PAUL OETKEN, District Judge:

       The Court has considered the parties’ letters dated April 30 and May 2, 2019. (Dkt.

Nos. 10, 13, 15.) Because Plaintiffs have failed to comply with Federal Rule of Civil Procedure

26(d), the return date on Plaintiffs’ subpoenas issued to third parties is hereby adjourned,

pending further order of this Court.

       Defendant’s request for a conference is denied without prejudice to renewal at a later

time. Defendant’s request for attorney’s fees and costs is denied.

       The Clerk of Court is directed to close the motions at Docket Numbers 13 and 15.

       SO ORDERED.

Dated: May 23, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
